Title: To George Washington from Jeremiah Olney, 4 August 1782
From: Olney, Jeremiah
To: Washington, George


                  
                     Sir
                     Camp Highlands 4th Augt 1782.
                  
                  I beg leave to lay before Your Excellency the Case of Fortune Stoddard a Negroe Soldier of my Regmt who is now in the State of Maryland in Civil Custody in the County of Cecil, for Killing one James Cunningham, who with some others bred a Riot in the Soldiers Quarters on the 21st Decr /81, the Inclosed Copy of Inquest taken at Elk before John Neide Esqr. one of the Coroners for Cecil County & the Inclosed Letter from Patrick Hamilton Esqr. Sheriff of Sd County (to Lt Shearman who was on duty at Elk when the misfortune happened) will give your Excellency every information Respecting this unhappy affair I am possessd off, it appears from the Sherriffs Letter the Soldier had his Tryal in June last, and was acquitted of murder but found Guilty of man Slauter, and that from the Laws of the State he will be Sold to pay the Cost of Prosecution &c.  Except Some person appears to Settle the Charges which already Exceed the Sum of £25 Specie 1/10 as it is not in my power nor do I Conceive it Just I Should be Called upon to pay the Charges that have accrued in the prosecution of a Criminal Case, that being alone incumbant on the State where the fact was Committed !,it appears to me very Cruell, the Soldier Should be Sold to pay Charges, as he was in a line of his duty defending himselfe and Quarters against the Insults of the Rioters—I Confess myself at a loss to know the Necessary measures to be persued for Recovering the Soldier again into Service—I therefore must Resort to your Excellency & desire your Interference in the matter.
                  as to Sharper Gardner who was Tryed by a genl Court martial in April, at Philadelpe, for Desertion and Sentenced to Suffer Death & is now in Confinement at West point, I Cannot find that any order has been published Respecting him—Majr Olney informs me the Proceedings of the Court were Transmitted to Head Quarters by the Secretary at War—I have made Enquiry into the fellows Character, & Can Say nothing favourable in his Case—but wheather an Example after So long Confinement will be productive of the Same good Consequences, as in a more Resent Case, I Submitt Inteirly to your Excellencys Decision--I have the Honor to be with the Greatest Esteem Your Excellency’s very Obed. Hume Ser.
                  
                     Jereh Olney Lieut. Colo. Comdr
                     R.I.R.
                  
               